ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_03_FR.txt. 114

OPINION INDIVIDUELLE DE M. RUDA
[Traduction]

J'ai voté en faveur du dispositif de l’avis consultatif. Toutefois, je tiens à
expliquer pourquoi, tout en parvenant à peu près aux mêmes conclusions
que la Cour, je suis un raisonnement différent.

La première question soumise à la Cour dans la requête pour avis
consultatif se rapporte aux clauses de négociation et de préavis de la
section 37 de l'accord de 1951 entre l'OMS et l'Egypte et vise l'éventualité
d’un transfert hors d'Egypte du Bureau régional de l'OMS pour la Médi-
terranée orientale. Cette section 37 commence par les mots : « Le présent
accord peut être revisé... », mentionne à la deuxième phrase les « modifi-
cations qu’il pourrait y avoir lieu d’apporter aux dispositions » et se ter-
mine par les mots « le présent accord peut être dénoncé par l’une ou l’autre
partie moyennant un préavis de deux ans ». Par conséquent, afin de s’as-
surer de l’applicabilité au transfert susmentionné des clauses de négocia-
tion et de préavis de la section 37, nous devons nous demander si l’accord
contient des clauses fixant emplacement du Bureau régional ou pré-
voyant les conditions applicables à son transfert éventuel, clauses qui
pourraient faire l’objet de négociations et, par suite, entraîner des modi-
fications, la revision ou, en cas d'échec, la dénonciation que prévoit la
section 37. I] me semble logique que l’on ne puisse pas « reviser » ce qui ne
figure pas dans un traité, à moins que l’on ne se propose d’ajouter une
nouvelle clause sur un nouvel objet, ce qui n’est pas le cas ici.

Commençons par le préambule, qui est toujours une partie très utile
d’un instrument car il permet d’en définir le but général. En l'espèce, il
semble être clair : il s'agit de déterminer les privilèges, immunités et faci-
lités devant être accordés par l'Egypte à l'OMS, aux représentants de ses
membres, à ses experts et à ses fonctionnaires « notamment pour ce qui
concerne les arrangements pour la région de la Méditerranée orientale ...
[et à] régler diverses autres questions connexes ».

Le texte de l'accord confirme ce but général. La plupart des articles sont
consacrés à l'octroi de privilèges, immunités et facilités, exception faite des
articles relatifs à ce que le préambule appelle « diverses autres questions
connexes » : l’article X sur la « Sécurité du Gouvernement de l'Egypte » et
les dispositions finales, aux articles XI et XII. Cependant, je ne parviens à
trouver aucune clause, dans l’accord ou dans son préambule, acceptant
comme emplacement du Bureau régional pour la Méditerranée orientale la
ville d'Alexandrie ou fixant les conditions de transfert de ce Bureau hors
d'Alexandrie.

Il est vrai que l’accord de 1951 contient de multiples références au
Bureau. Le « Bureau régional à Alexandrie » est expressément cité comme

45
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 115

l’un des « organes principaux ou subsidiaires » dans les définitions don-
nées à l’article premier. La section 6 mentionne « les locaux de l’Organi-
sation situés en Egypte » ; la section 25 prévoit des privilèges et immunités
diplomatiques supplémentaires pour « le directeur régional en Egypte et
son adjoint » ; la section 30 stipule, au profit de l'OMS, l'obligation de
fournir de l’eau, de l'électricité, etc., pour les « locaux mis à sa disposition »
ainsi que la surveillance de police pour «la protection des locaux de
POrganisation ».

Je souscris à l’idée que l'accord de 1951 avait pour but principal de
réglementer les conditions de fonctionnement du Bureau à Alexandrie et,
plus encore, qu'aucun accord de ce genre n'aurait été signé si le Bureau
régional n'avait pas été établi à Alexandrie, mais cela ne veut pas dire
qu'Alexandrie ait été choisie et approuvée dans l’accord de 1951 comme
siège du Bureau régional.

Selon mon interprétation, l’accord de 1951 présuppose l'établissement du
Bureau régional à Alexandrie. [] n’a pour objet ni de créer ni d’établir le
Bureau régional et ne stipule pas non plus le choix de son emplacement.
Cette interprétation est conforme aux faits tels que je les vois et tels que je
me propose de les décrire maintenant.

A sa troisième session, en 1947, la Commission intérimaire de TOMS a
chargé le secrétaire exécutif

« de se mettre en relations avec les autorités de l'Organisation sani-
taire panarabe et de soumettre ... un rapport sur les activités et la
situation de cette organisation» (OMS, Actes officiels, n° 5,
p. 142).

Plus tard, en septembre 1947, à sa quatrième session, la Commission
intérimaire a décidé de nommer un sous-comité

« pour étudier, en consultation avec les autorités compétentes, les
relations du Bureau sanitaire d'Alexandrie avec POMS, à la lumière
du chapitre XI de la Constitution de POMS et des dispositions de la
Convention sanitaire internationale de 1938 » (OMS, Actes officiels,
n° 6, p. 220).

Au cours des discussions, la Commission intérimaire a examiné un
rapport du ministre de Phygiéne publique d’Egypte sur le Bureau sanitaire
régional panarabe (ibid., p. 173-177) et le délégué de la France a fait
justement observer qu’« il n’existait pas en réalité » de Bureau, et que
«les négociations au sujet de l'intégration dans l'OMS du Bureau de ren-
seignements épidémiologiques d'Alexandrie devraient avoir lieu avec le
Gouvernement égyptien » (ibid, p. 28-29).

Au début de 1948, après avoir examiné les réponses fournies par les
gouvernements et constaté qu’il n'existait pas encore de données suffi-
santes, la Commission intérimaire a décidé de déférer la question de la
détermination des régions géographiques à l’Assemblée de la Santé (OMS,
Actes officiels, n° 7, p. 232). Au cours de ses réunions, la Commission a
discuté d’un rapport du secrétaire exécutif, dont la partie 38, intitulée

46
INTERPRÉTATION DE L’ACCORD (OP. IND. RUDA) 116

« Siège de FOMS et bureaux régionaux », faisait état d’une réponse reçue
du Gouvernement égyptien, selon quoi :

« les autorités compétentes ont montré le vif intérêt qu’elles portent à
voir s'établir un bureau régional à Alexandrie. Ce bureau pourra
traiter toutes les questions relevant de l'Organisation mondiale de la
Santé, pour tout le Moyen-Orient » (ibid., p. 135).
La Grèce appuyait « le maintien, comme par le passé, d’une organisation
régionale de l'OMS à Alexandrie » fibid., loc. cit.).

Dans le rapport supplémentaire de la Commission intérimaire à la
première Assemblée mondiale de la Santé, le docteur Stampar, président
de la Commission intérimaire, a recommandé en mai 1948, sous le point de
l’ordre du jour intitulé « Organisations régionales préexistantes », que le
centre sanitaire régional pour le Proche et le Moyen-Orient soit établi à
Alexandrie (OMS, Actes officiels, n° 12, p. 65-75).

A la première Assemblée mondiale de la Santé, la commission du siège et
de l’organisation régionale a constitué un groupe de travail, qui a recom-
mandé « l'établissement immédiat d’une organisation régionale ... avec
siège à Alexandrie » (OMS, Actes officiels, n° 13, p. 267). L'Egypte a pré-
senté un projet de résolution, qui n’a toutefois pas été adopté, tenant
compte entre autres

« du fait que le Gouvernement égyptien a offert de mettre à la dis-
position de lOrganisation des bâtiments importants et adéquats,
précédemment occupés par le Conseil sanitaire maritime et quaran-
tenaire et actuellement occupés par le Bureau sanitaire régional
d'Alexandrie »
et a recommandé que le Bureau d'Alexandrie soit intégré dans l'OMS en
tant qu’organisation régionale (A/HQ/3, 5 juillet 1948). Enfin, l’Assem-
blée, sur la base du deuxième rapport de la commission (ibid., p. 80), a
adopté le 10 juillet 1948 la résolution WHA1.72 relative à la délimitation
des régions, qui dispose :

« La première Assemblée mondiale de la Santé

Décide de déterminer les régions suivantes comme régions géogra-
phiques : 1) région de la Méditerranée orientale, 2) région du Paci-
fique occidental, 3) région du Sud-Est asiatique, 4) région euro-
péenne, 5) région africaine, 6) région américaine.

1. Région de la Méditerranée orientale, comprenant les pays sui-
vants : Egypte … Chypre.

Décide de charger le Conseil exécutif : 1) de constituer des organi-
sations régionales en tenant compte de la délimitation des régions
géographiques établies, dès que sera acquis le consentement de la
majorité des Etats membres situés dans lesdites régions ; 2) en ce qui
concerne la région de la Méditerranée orientale, d'intégrer aussitôt
que possible le Bureau régional d'Alexandrie dans l'OMS ; et 3) ence
qui concerne l’Europe... » (OMS, Recueil des résolutions et décisions,
vol. I, p. 315).

47
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 117

Le Comité régional de la Méditerranée orientale a tenu sa premiére
réunion au Caire en février 1949. Le Directeur général de l'OMS a présenté
une déclaration (RC/EM/7) sur « Le rôle du Bureau sanitaire d’Alexan-
drie en tant que bureau régional pour la transmission des notifications et
des informations épidémiologiques prévues dans les conventions sanitaires
internationales », dans laquelle il concluait qu’il est indispensable d’assu-
rer que l'intégration du Bureau dans l'OMS ne porte pas atteinte à des
fonctions qui ont été efficacement exercées par lui depuis de nombreuses
années. L'intégration doit viser uniquement à faciliter la coordination de
ces fonctions avec celles qui incombent au bureau du siège de l'OMS ainsi
qu’à la station d'informations épidémiologiques de Singapour.

Le point 5 de l’ordre du jour de la réunion était intitulé « Siège du
Bureau régional » (RC/EM/6), le point 9 « Service de renseignements
épidémiologiques » (RC/EM/7), le point 11 « Intégration du Bureau sani-
taire d'Alexandrie » (RC/EM/3) et le point 12 « Projet d'accord avec
l'Etat hôte du Bureau régional ». Le document RC/EM/6, concernant le
siège du Bureau régional, est un bref rapport du Secrétariat de POMS
citant l’article XI, alinéa 2, de l'accord passé entre les Nations Unies et
POMS, qui stipule :

« Dans la mesure du possible, les bureaux régionaux ou les
branches que l'Organisation mondiale de la Santé pourrait établir
seront en rapports étroits avec les bureaux régionaux ou les branches
que l'Organisation des Nations Unies pourrait établir »,

et rappelant l’existence des bureaux de la FAO et de l'OIT déjà installés au
Caire, ainsi que intention de Organisation des Nations Unies d'établir
un centre d'information dans cette ville. Le rapport souligne que toute
décision prise par le Comité régional au sujet de l'emplacement du Bureau
aura nécessairement un caractère provisoire € jusqu’au moment où elle
aura été ratifiée » à l'issue de négociations avec les Nations Unies lors de la
réunion du Comité administratif de coordination.

A sa seconde session, le Comité régional a examiné la question de
l'emplacement du Bureau régional. Après une déclaration du Directeur
général, qui n’est pas reproduite dans le procès-verbal, le délégué de
PEgypte a fait une déclaration (RC/EM/9) selon laquelle

«le Gouvernement égyptien a accepté de louer à l'Organisation
mondiale de la Santé la parcelle de terrain et les bâtiments qui y sont
élevés ... [a] Alexandrie pour une durée de neuf ans » ;

et le procès-verbal poursuit ainsi :

« Une motion a ensuite été présentée et adoptée recommandant au
Directeur général et au Conseil exécutif, sous réserve d’en référer à
lOrganisation des Nations Unies, de choisir Alexandrie comme
emplacement du bureau régional. Une résolution sera rédigée à ce
sujet. »

48

 
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 118

A la réunion suivante, et sur le même sujet, le délégué de ’Egypte a
donné lecture d’un projet de résolution, qui a été adopté et que j’analyserai
en détail, ainsi que d’autres résolutions adoptées lors de la même session du
Comité régional. A la quatrième séance, le point 9, « Service de rensei-
gnements épidémiologiques », et le point 11, « Intégration du Bureau
sanitaire d'Alexandrie », ont été étudiés ensemble et l’on a également
adopté un projet de résolution concernant l'intégration, dont je parlerai
plus tard. Il convient de noter qu’au cours du débat le Directeur général a
relevé que « la disposition relative au transfert du Bureau avait été faite
dans [le budget] de 1949 » et le délégué de l'Egypte a déclaré que son
gouvernement était

« heureux de transférer les attributions du Bureau sanitaire d’Alexan-
drie ainsi que tous ses dossiers et archives à POMS »

et que

« ce transfert aura lieu à la date à laquelle l'Organisation notifiera au
Gouvernement égyptien le début du fonctionnement du Bureau régio-
nal de la Méditerranée orientale ».

Le Comité a alors approuvé une motion visant à commencer le travail du
Bureau régional en juillet, parce que, selon le délégué de l'Egypte et le
Directeur général, une telle décision « concorderait avec le projet de bud-
get établi pour six mois ». Au cours de la même séance, on a abordé, en tant
que point distinct de l’ordre du jour, l'examen du « Projet d’accord avec le
Gouvernement égyptien », et le Directeur général a informé les membres
qu’un projet d’accord avait été présenté au Gouvernement égyptien, qui
l'avait mis à l'étude au Contentieux. Concernant le lieu de la seconde
session du Comité, le délégué de l'Egypte a proposé Alexandrie « afin que
la première (sic) réunion se tienne au Bureau régional » ; cette motion a été
appuyée par le Directeur général qui a déclaré qu’« il était souhaitable de
tenir les premières réunions au siège régional ».

Le rapport sur la première session du Comité régional présenté à la
troisième session du Conseil exécutif (OMS, Actes officiels, n° 17, p. 45-46)
comprend un « Résumé des résolutions et décisions », ainsi que le texte de
deux résolutions et de deux déclarations faites par le délégué de l'Egypte.
Dans le résumé des résolutions, sous le point 5 de l’ordre du jour, le Comité
a traité de la question du « Siège du Bureau régional », et a mentionné une
résolution et une déclaration figurant dans les appendices. L’appendice 4,
« Résolution relative au siège du Bureau régional », mentionne dans son
introduction : 1) le rôle historique d’Alexandrie comme centre pour la
diffusion des informations épidémiologiques aux pays de la Méditerranée
orientale, 2) l’article XI de l’accord entre les Nations Unies et l’Organi-
sation mondiale de la Santé, 3) Pimportance d’installer le Bureau régional à
proximité du Caire où se trouvent réunis plusieurs bureaux des Nations
Unies, et 4)

49
INTERPRÉTATION DE L’ACCORD (OP. IND. RUDA) 119

«la facilité de pouvoir disposer d’un excellent emplacement et de
bâtiments, à des conditions favorables, gracieusement offerts par le
Gouvernement égyptien »

et décide en conséquence

« de recommander au Directeur général et au Conseil exécutif, sous
réserve d’en référer aux Nations Unies, le choix d'Alexandrie comme
siège du Bureau régional ».

A l’appendice 3 on trouve une déclaration par laquelle le délégué de
l'Egypte annonce

« que le conseil des ministres, en sa séance du 6 février 1949, a accepté,
sous réserve de la ratification du Parlement, de louer à l'Organisation
mondiale de la Santé, à l’usage du Bureau régional pour la Méditer-
ranée orientale, la parcelle de terrain et le bâtiment y élevé, lesquels
sont actuellement occupés par l'Administration quarantenaire et le
Bureau sanitaire d'Alexandrie, et ce, pour une durée de 9 ans, à un
loyer nominal annuel de P.T. 10 »,

offre pour laquelle le Comité a exprimé sa reconnaissance à l'Egypte.

Le rapport mentionne également, sous le point 9, « Intégration du
Bureau sanitaire d'Alexandrie », une résolution, reproduite à l’appen-
dice 2, par laquelle le Comité, considérant : 1) les dispositions du cha-
pitre XI de la Constitution de l'Organisation mondiale de la Santé, 2) la
résolution de l’Assemblée mondiale de la Santé sur la délimitation des
régions et 3) la longue expérience acquise et les services rendus par le
Bureau sanitaire d'Alexandrie, décide

« de recommander au Conseil exécutif que, lors de l'établissement de
POrganisation régionale et du Bureau régional pour la Méditerranée
orientale, les fonctions du Bureau sanitaire d'Alexandrie soient inté-
grees dans celles de l’organisation régionale de l'Organisation mon-
diale de la Santé ».

L’appendice 5 reproduit une déclaration du délégué de l'Egypte où celui-ci
rappelle que le Gouvernement égyptien a assumé les attributions et le
fonctionnement du Bureau sanitaire d'Alexandrie, conformément à la
déclaration de son gouvernement lors de la conférence sanitaire interna-
tionale de 1938. La déclaration ajoute :

« Prenant en considération la résolution d'intégrer ce dernier
Bureau dans l'Organisation mondiale de la Santé, le Gouvernement
égyptien a le plaisir de transférer lesdites attributions, ainsi que tous
les dossiers et documents qui s’y rattachent, à l'Organisation mon-
diale de la Santé.

Ce transfert aura lieu à partir de la date à laquelle l'Organisation
mondiale de la Santé notifiera au Gouvernement égyptien le début
du fonctionnement du Bureau régional pour la Méditerranée orien-
tale. »

50
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 120

Le Comité a remercié le délégué de ’Egypte pour cette déclaration.

Le résumé des résolutions et décisions présente d’autres éléments inté-
ressants. Sous le point 8 de l’ordre du jour, le Comité « a demandé au
Directeur général d'établir le Bureau régional et d’en autoriser l'ouverture
à partir du le" juillet 1949 », sous le point 10 il « a noté que le Directeur
général négociera un accord avec le Gouvernement égyptien », sous le
point 12 il «a soumis à l'examen du Conseil exécutif la nomination du
Dr Ali Tewfik Choucha Pacha aux fonctions de directeur régional » et, sous
le point 13, il « a pris note du projet de budget du Bureau régional »
pour 1949.

La troisième session du Conseil exécutif de l'OMS a adopté en mars
1949, après avoir étudié le rapport du Comité, la résolution EB3.R30, qui
est libellée comme suit :

« Le Conseil exécutif

1) Approuve sous condition le choix d'Alexandrie comme siège du
Bureau régional pour la Méditerranée orientale, cette décision devant
être soumise aux Nations Unies ;

2) Priele Directeur général de remercier le Gouvernement égyptien
d’avoir généreusement mis l'emplacement et les locaux d'Alexandrie à
la disposition de l'Organisation pour une période de neuf ans, moyen-
nant un loyer nominal de 10 piastres par an ;

3) Approuve la création d’un Bureau régional pour la Méditerra-
née orientale qui commencera à fonctionner le 1¢" juillet 1949, ou vers
cette date ;

4) Approuve la résolution du Comité régional demandant que « les
fonctions du Bureau sanitaire d'Alexandrie soient intégrées à celles de
l’organisation régionale de l'Organisation mondiale de la Santé » ;

5) Autorise le Directeur général à exprimer sa satisfaction au
Gouvernement égyptien pour le transfert, à l'Organisation, des fonc-
tions, dossiers et archives du Bureau sanitaire d'Alexandrie, transfert
qui aura lieu au moment où le Bureau régional commencera à fonc-
tionner » (OMS, Recueil des résolutions et décisions, vol. I, p. 331-
332).

Durant la même session (ibid. p. 332), le Conseil exécutif a nommé
sir Ali Tewfik Choucha Pacha directeur régional pour la Méditerranée
orientale pour une période de cinq ans à dater du 1er juillet 1949. En
application de l’article 52 de la Constitution de l'OMS « le chef du bureau
régional est le directeur régional... »

La résolution EB3.R30 me semble avoir été l'instrument qui a fixé
l'emplacement du Bureau régional, sous réserve de certaines conditions. Le
Gouvernement égyptien avait proposé de mettre l'emplacement et les
bâtiments de l’ancien Bureau sanitaire régional, situés à Alexandrie, à la
disposition de la nouvelle organisation pour une période de neuf ans ; cette
offre, selon la déclaration du délégué de l'Egypte à la première session du

51
INTERPRETATION DE L'ACCORD (OP. IND. RUDA) 121

Comité régional de la Méditerrannée orientale, était sujette a ratification
par le Parlement égyptien. L’offre a été acceptée, et le Conseil exécutif a
décidé de choisir Alexandrie comme emplacement du Bureau régional,
dont il a approuvé l'établissement, sous réserve d’en référer aux Nations
Unies et en prévoyant que ce Bureau commencerait à fonctionner dans un
proche avenir. Cette décision s’est traduite par la résolution EB3.R30,
relative à l'établissement du siège du Bureau régional.

Une autre mesure qui a été prise a été l'intégration du Bureau sanitaire
d'Alexandrie dans le Bureau régional. La terminologie de la résolution me
paraît claire ; il s'agissait d'intégrer « les fonctions » du Bureau. En d’au-
tres termes, les fonctions antérieures du Bureau devaient être prises en
charge à l'avenir par le Bureau régional et le Gouvernement égyptien lui a
transféré à cette fin ses dossiers et archives. Bien que l'article 54 de la
Constitution de POMS ne soit pas mentionné dans la résolution EB3.R30,
il semble bien qu'il ait été appliqué, en dépit du fait que l’article 54 se réfère
aux « Organisations régionales intergouvernementales » alors que le Bu-
reau sanitaire était au service du Gouvernement égyptien.

J'établis une distinction entre ces deux décisions, c’est-à-dire entre celle
qui concerne l'emplacement du Bureau régional et celle qui concerne
l'intégration du Bureau d'Alexandrie dans le Bureau régional, car ces deux
mesures ont des objets différents. Les fonctions assurées par le Bureau
d'Alexandrie ainsi que ses dossiers et archives auraient pu être transférés
ou «intégrés » dans le Bureau régional alors que le siège était installé
ailleurs qu’à Alexandrie.

Le choix de l'emplacement du Bureau régional était sujet à consultations
avec l'ONU, lesquelles consultations ont eu lieu en mai 1949, sans qu’au-
cune objection soit soulevée par le Comité administratif de coordination
du Conseil économique et social (E/1340, p. 13-14). _

Le Parlement égyptien a donné son accord par la loi n° 66 du
29 mai 1949 approuvant la location à l'OMS de la parcelle de terrain
faisant partie du domaine de l'Etat sise à Alexandrie, alors affectée à
l'Administration quarantenaire (c’est-à-dire au Bureau d’Alexandrie),
pour servir de siège au Bureau régional, pour un loyer nominal (Jour-
nal officiel du Gouvernement égyptien, 6° année, 16 juin 1949,
n° 81, p. 1).

Les conditions posées par l'Egypte et par l'OMS se sont donc trouvées
réalisées à la fin de mai 1949.

Il serait maintenant intéressant de comparer la résolution EB3.R30 avec
les décisions relatives à l'installation d’autres organisations régionales de
POMS et à l'emplacement des bureaux régionaux. Ces résolutions sont de
divers types.

Si l'on compare les décisions prises par le Conseil exécutif au sujet de
l'emplacement des divers bureaux régionaux, on constate que, dans deux
cas, ceux de Manille et de Copenhague, l'approbation est subordonnée à la
conclusion d’un accord avec le pays hôte, ce qui n’est pas le cas pour
Alexandrie ou les autres bureaux.

52
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 122

Jen tire les conclusions suivantes :

1) le Gouvernement égyptien a offert à l'OMS un terrain et des bâti-
ments à Alexandrie pour le Bureau régional de la Méditerranée orientale,
sous réserve d’approbation du Parlement égyptien ;

2) cette offre a été acceptée par OMS, sous réserve de consultations
avec les Nations Unies ;

3) ces deux conditions ont été remplies en mai 1949 ;

4) le Gouvernement égyptien a transmis les fonctions du Bureau sani-
taire d’Alexandrie au Bureau régional de la Méditerranée orientale et lui a
transféré les dossiers et documents du Bureau sanitaire d’Alexandrie ;

5) le Bureau régional a commencé à fonctionner en juillet 1949, avec un
budget, du personnel et un directeur ;

6) l'établissement du siège du Bureau régional à Alexandrie n’était pas
subordonné à la conclusion d’un accord avec le pays hôte.

En conséquence, le Bureau régional était établi en fait et en droit à son
siège (Alexandrie) depuis 1949 déjà, soit deux ans avant la signature de
Paccord de 1951, et son établissement n’était pas lié à la conclusion d’un
accord avec le pays hôte. Les faits semblent donc concorder avec les termes
du traité, interprétés comme présupposant que le Bureau régional était
déjà établi à Alexandrie.

Je ne trouve rien dans le texte de l’accord de 1951, replacé dans son
contexte, ni dans le but et l’objet de cet accord, qui montre qu'il ait trait à
l'établissement du siège du Bureau régional ou à son transfert. En re-
vanche, je constate que les circonstances qui ont précédé sa conclusion font
apparaître un accord préalable sur la question de Pemplacement du
Bureau. Pour moi, l'accord de 1951 est un traité qui porte sur les privilèges,
immunités et facilités et non sur le siège ou le déplacement du Bureau
régional.

Je n’attache aucune importance d'ordre juridique au fait que certains
dénomment l’accord de 1951 « accord avec Etat hôte » (host agreement) et
d’autres « accord de siège » (headquarters agreement), bien qu'il ait été
enregistré ! auprès de l'Organisation des Nations Unies sous le titre :
« Accord entre l'Organisation mondiale de la Santé et le Gouvernement de
l'Egypte pour déterminer les privilèges, immunités et facilités accordés en
Egypte par le Gouvernement à l Organisation, aux représentants de ses
Membres, à ses experts et à ses fonctionnaires. Signé au Caire, le 25 mars
1951. » Ce qui compte, c'est le contexte du traité ainsi que les droits et
obligations qui sont nés de cet instrument. Je ne peux pas déduire du
simple fait que l'accord de 1951 est appelé « accord avec l'Etat hôte » ou
« accord de siège » que la localisation du Bureau d'Alexandrie fait partie

! Conformément à l’article 8, paragraphe | b), du règlement pour l’enregistrement
des traités et des accords internationaux, approuvé par la résolution 97 (I) de l’Assem-
blée générale en date du 14 décembre 1946, le registre indique notamment + /e titre donné
à l'instrument par les parties ».

53
INTERPRÉTATION DE L’ACCORD (OP. IND. RUDA) 123

de ses dispositions. Certes, comme je l’ai fait observer, la plupart des
dispositions de l’accord de 1951 procédaient de l’idée que le Bureau res-
terait en Egypte mais cela ne signifie pas que les parties soient convenues,
en 1951, que le Bureau serait situé à Alexandrie : elles s'étaient déjà mises
d'accord sur ce point en 1949. Il a été soutenu que l'accord de 1951
incorpore et remplace toute convention antérieure et que la preuve en était
une déclaration faite par un membre du Secrétariat, M. Zarb, qui a dit
devant la quatrième Assemblée mondiale de la Santé :

« bien que l'Organisation jouisse ainsi d’un régime de courtoisie, il
serait fort désirable que cette situation de fait devienne une situation
de droit » (OMS, Actes officiels, n° 35, p. 315).

Pour moi, quand M. Zarb parle de « régime », je comprends qu'il s’agit
du privilège d'exemption temporaire des droits de douane dont le Bureau
jouissait déjà, à la suite d’une décision unilatérale prise par l'Egypte et
communiquée au directeur par le ministère de Phygiéne publique le 23 juin
1949. Par contre, dans aucune disposition de l'accord de 1951 je ne par-
viens à découvrir une intention explicite ou implicite d’incorporer ou de
remplacer une convention antérieure.

A mon avis, le Bureau régional a été établi à Alexandrie par accord entre
l'Egypte et l'OMS, accord réalisé par une série d'actes successifs qui ont
progressivement exprimé la volonté des deux parties de situer le Bureau à
Alexandrie et qui ont abouti à la résolution EB3.R30, à l'approbation du
Parlement égyptien donnée dans la loi n° 66 et à l’absence d'opposition au
choix d'Alexandrie de la part des Nations Unies.

Nul n’ignore que le droit international n’impose aucune forme particu-
lière pour la conclusion d’un accord, à condition que l'intention des parties
de faire naître des droits et des obligations, c’est-à-dire de produire des
effets juridiques, soit suffisamment évidente. Juridiquement, on ne fait pas
de distinction selon qu’un accord est formel ou non, puisque la validité
d’un traité ne dépend pas de l'adoption d’une forme particulière. C’est
donc aux parties qu’il incombe de choisir la forme qu’elles jugent appro-
priée pour assumer des obligations internationales.

Il est évident qu'il n’y a pas eu d’accord formel en 1949 sur le choix
d'Alexandrie comme siège du Bureau régional, mais la volonté commune
de l'OMS et de l'Egypte d’y situer le Bureau s’est très clairement exprimée
dans une série d’actes de l’une et de l’autre partie, qui constituent ensemble
un engagement international obligatoire. Je ne vois pas de raison de
considérer que cet engagement n’a pas d’effets juridiques contractuels,
autrement dit d’effets qui ne soient pas subordonnés à la conclusion d’un
autre accord.

En ce qui concerne la première question qui lui était posée, la Cour
devait simplement se demander si l'accord de 1951 prévoyait ou non la
localisation du Bureau à Alexandrie ou son transfert, la section 37 envi-
sageant une procédure de revision et de dénonciation éventuelle du « pré-

54
INTERPRETATION DE L’ACCORD (OP. IND. RUDA) 124

sent accord ». Comme je ne trouve rien dans l’accord de 1951 sur ces
questions, qui ont fait l’objet d’un accord antérieur de 1949, je suis forcé de
conclure que la section 37 n’est pas applicable « au cas où l’une ou l’autre
partie à l'accord souhaite que le Bureau régional soit transféré hors du
territoire égyptien ».

Jestime toutefois qu’une simple réponse négative à la première question
pourrait conduire à des conclusions juridiques erronées. En effet, comme
la Cour le déclare, une règle de droit international « ne s’applique pas dans
le vide ; elle s’applique par rapport à des faits et dans le cadre d’un
ensemble plus large de règles juridiques dont elle n’est qu’une partie ». Je
considère en outre que le rôle de la Cour, en matière consultative, est de
fournir à l'organe ou à l’organisation qui lui a demandé un avis toute
lassistance juridique possible, dans les limites des véritables questions
juridiques dont elle est saisie. C’est pourquoi, après avoir conclu qu’il
faudrait répondre à la première question par la négative, j'estime néces-
saire d'examiner les autres règles du droit international général et les
accords en vigueur entre l'OMS et l'Egypte, qui déterminent les obligations
incombant à l'OMS et à l'Egypte au cas où l’une ou l’autre souhaite
transférer le Bureau régional.

Comme je l’ai déjà fait observer plusieurs fois, j'estime qu’il existait en
1949 un accord non formel, ayant des effets juridiques complets, sur le
choix d'Alexandrie comme siège du Bureau régional. Bien qu’il ne con-
tienne pas de véritable clause de dénonciation, cet accord relève, confor-
mément au droit des traités, de la catégorie des accords dénonçables. En
effet, une organisation internationale n’est pas tenue de maintenir son
siège au même endroit et, réciproquement, un Etat hôte n’est pas obligé de
conserver sur son territoire, sans son consentement, une organisation
internationale ou un de ses bureaux.

En conséquence, il n’existe aucune règle qui puisse empêcher POMS et
l'Egypte, si Pune ou l’autre le désire, de procéder unilatéralement au
transfert hors d'Egypte du Bureau régional.

Ce transfert ne saurait cependant s'effectuer au mépris des intérêts
légitimes de l’autre partie. Ainsi que la Cour l’a déclaré au paragraphe 49 et
dans le dispositif de l’avis consultatif, l'OMS et l'Egypte devraient par
conséquent se consulter de bonne foi et négocier les conditions et moda-
lités du transfert, en tenant compte du fait qu’un délai raisonnable devrait
être prévu pour le transfert, la considération primordiale devant être de
mettre fin d’une manière ordonnée aux activités du Bureau régional.

(Signé) J. M. RuDA.

55
